Per Curiam.

Respondent admits to the facts charged in the amended complaint and this court finds respondent to have violated DR 1-102(A)(1), (4) and (6), 6-101(A)(3) and 7-101(A)(2). Accordingly, this court accepts the recommendation of the board and hereby suspends the respondent from the practice of law for six months, to be followed by a one-year probation from the termination of the suspension period. Further, the court orders as a condition of the probation that respondent maintain current registration and pay applicable fees and penalties under Gov. Bar R. VI for the period September 1, 1985 through August 31, 1987, and September 1, 1987 through August 31, 1989, within sixty days of the date of this opinion.

Judgment accordingly.

Moyer, C.J., Sweeney, Locher, Holmes, Douglas, Wright and H. Brown, JJ., concur.